Title: From James Madison to Edmund Randolph, 8 April 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Apl. 8. 1783.
Your favor of the 29th. ult: was duly recd. yesterday. Your apprehensions from the article in favor of British Creditors, correspond with those entertained by all whose remarks I have heard upon it. My hope is that in the definitive treaty the danger may be removed by a suspension of their demands for a reasonable term after peace.
The publication of Mr. M’s letters was neither previously assented to nor known by Congress. Whether it was the act of Mr. M. himself is even unknown to them. After the injunction of secresy was taken off, the curiosity of any individual, or the interest of the printer might obtain copies for the press.
The imperfect information brought by the French Cutter is all that we have yet recd. relative to peace. It is reported from N. York that similar intelligence has been brought thither by a vessel from Lisbon. Hostilities however continue to devour our commerce.
The report on revenue of which I gave you the outlines is still in an unfinished State; but in a way I flatter myself of being ultimately & substantially adopted. The admission into the common mass, of all expences of the war not authorised by Congress is the remaining article of difficulty. Even this however under some qualifications is so respectably patronized & so intimately linked with the art[i]cle concerning the back lands that I do not despair altogether of seeing that also finally comprehended. A change of the valuation of the Lands for the number of Inhabitants deducting ⅖ of the Slaves, has recd. a tacit sanction & unless hereafter expunged will go forth in the general recommendation, as material to future harmony & justice among the members of the Confederacy. The deduction of ⅖ was a compromise between the wide opinions & demands of the Southern & other States.
A letter was recd. yesterday from Genl Washington in answer to a notification from the Presidt. of the signing the Genl. preliminaries on the 20th Jany. expressing the joy of the army at the glorious event and the satisfaction they have recd. from the act of Congs. commuting the half pay &c.
The Mission of Mr. Jefferson has been entirely superceded by the last advices. He will set out in a few days for Virga. and means to pass through Richmond. To his information I refer for details which my late correspondence may have omitted. As his services are not required, at least for the present, in Europe, it is to be most devoutly wished that they could be engaged at the present crisis at home.
